Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

 				Response to Amendment
The Request for continued Examination, filed on 04/12/2022, has been entered and acknowledged by the Examiner.   In the Amendment, applicant amended claims 1 and 11.  

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103
Please note claims 1-20 are pending.
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathrubutham et al. (US PGPUB 2005/0172054, hereinafter Mathrubutham), in view of Phillip George  et al. (US PGPUB 2017/0031723, hereinafter George) and further Hirano  et al. (US PGPUB 2007/0216933, hereinafter Hirano).
As to Claims 1 and 11, Mathrubutham teaches a method comprising: 
storing, at a job processing server (Mathrubutham, Figure 1A server computer 120, [0029]), (i) a job queue including a plurality of job records, each job record having corresponding job parameters (Mathrubutham, Figures 2B and 4B-D, [0038] whereas storing the work requests (read on job records) in transport structures 182 [0054] whereas in-memory structure 450 contains four work requests, wherein each work request includes a work request key, a work request ordering identifier, a structure identifier, and data that read on corresponding job parameters), and (ii) a plurality of job initiation criteria and corresponding job parameter definitions (Mathrubuthan, e.g., [0004], “…workflow may be used to describe tasks and data for business processes” (the examiner asserts that multiple tasks is equivalent to plurality of job initiation criteria that corresponding job parameter defintions),  [0032-0034], “…a recovery stub includes a work request key that links together work requests (e.g., a social security number for data about an individual), a work request ordering identifier that indicates the order in which the work request corresponding to the recovery stub was received by the work request reader 130, and a structure identifier that provides access to the complete work request stored in one or more transport structures…”); 
detecting job initiation data comprising a database update matching at least one of the job initiation criteria at a data source (Mathrubutham, Figure 1A in conjunction with Figure 2b, [0043-0044], “…whereas client application 110a generating a work request…detecting that the work request is being transferred into…”); 
responsive to detecting the job initiation data, retrieving new job parameters from the data source based on the job  parameter definitions corresponding to the at least one job initiation (Mathrubutham, [0038] whereas work request reader 130 retrieves work requests from the transport structure 182); and 
responsive to detecting a predefined trigger, processing the plurality of job records and the new job record in the job queue by: for each job record in the job queue, generating and sending instructions, based on the corresponding job parameters for execution by a second server, to perform an update at the second server (Mathrubutham, [0006] whereas for example, a work request may provide data) and a description of what is to be done such as creating, deleting, or updating an entry in a data store  [0038] whereas structure processor 136 retrieves work requests from the in-memory structure 140 and forwards the work requests to the business process 132 for processing [0054] whereas in-memory structure 450 contains four work requests, wherein each work request includes a work request key, a work request ordering identifier, a structure identifier, and data that read on corresponding job parameters [0027] whereas designations of "a" and "n" after reference numbers, e.g., 100a .  . . 110n, are used to indicate one or more elements such as client computers 100a … 100n  that may comprise any computing device known in the art, such as a server, etc. with [0035] whereas server computer 120 and/or other (read on second) computers connected to server computer 120).
Mathrubutham does not explicitly teach creating a new job record including the new job parameters in the job queue.  
However,George teaches creating a new job record including the new job parameters in the job queue (George, Figures 1 and 2 job queue 126 and 218, [0058] whereas job manager 510 to monitor the number of tasks created and their status, whereas each task created read on new job record).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since George and Mathrubutham are in the same field of endeavor such as processing work requests to provide method and system which create job record in job queue to cause performance of jobs scheduled for execution by any of the plurality of schedulers (George, [0016]).
The combination of George and Mathrubutham disclose detecting job initiation data (Mathrubutham, Figure 1A in conjunction with Figure 2b, [0043-0044], “…whereas client application 110a generating a work request…detecting that the work request is being transferred into…”), but to make records clearer regarding to the language of “job parameter to the job queue” and “a database update matching at least one of the job initiation criteria at a data source”.
However Hirano, in an analogous art, discloses “job parameter to the job queue” (Hirano, e.g., [0058-0059] and [0071-0073], “…The job name is a job name to be registered in the job queue information area…the job name may be set by a parameter designated from the user…determine the job name in a predetermined procedure on the basis of a name of the program executed in the job…”) and  “a database update matching at least one of the job initiation criteria at a data source ” (Hirano, e.g., [0128], [0141], 147-0149], “…monitoring the update in the schedule processing date/time that is made by the schedule management server…can be determined according to the priority among the servers that is set in the schedule function control area…the registration of the jobs can be managed by the single server in a system enabling the job information to be backed up by the plurality of servers…” and see for the request update at second server (Hirano, e.g., [abstract], [0012-0013]). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Hirano, George and Mathrubutham to control the updates schedule processing data/time of the schedule function of the server itself with the latest time in the schedule function control area in order to archiving in better monitors the job execution request is written to the registration request information (Hirano, e.g., [0114-0118]).

As to Claims 2 and 12, the combination of Hirano, George and Mathrubutham disclose:  wherein detecting job initiation data comprises periodically querying the data source for the job initiation data (Mathrubutham, [0044] whereas logic implemented when a work request is to be stored in an in-memory structure 140 begins in block 300 ...detecting that the work request is being transferred into or out of an in-memory structure 140... may occur periodically).

As to Claims 3 and 13, the combination of Hirano, George and Mathrubutham disclose:
 	wherein detecting job initiation data comprises receiving the job initiation data responsive to a database trigger procedure initiated at the data source (Mathrubutham, Figures 1B and 2A, [0037] whereas certain alternative implementations, a business process 132 may receive work requests from multiple client applications 110 [0040] wherein alternative implementations, work requests and business processes 132 may be associated using other techniques, e.g., all business processes 132 receive all work requests and process the desired ones) and further see (Hirano, e.g., [0051-0053], “…the registration in the job queue and the assignment of the jobs registered in the job queue to the servers…”).

As to Claims 4 and 14, the combination of Hirano, George and Mathrubutham disclose: wherein the predefined trigger comprises a time of day (George, Figures 2 and 11, [0038-46, [0097] whereas for example, assume that there is a job scheduled to run at 4:00 PM every day), and further see (Hirano, e.g., [0128], [0141], 147-0149], “…monitoring the update in the schedule processing date/time that is made by the schedule management server…”).

As to Claims 5 and 15, the combination of Hirano, George and Mathrubutham disclose: further comprising initiating a job queue timer in response to creating the new job record in the job queue (George, Figures 1 and 2 job queue 126 and 218, [0058] whereas job manager 510 to monitor the number of tasks created and their status); and wherein the predefined trigger comprises a time of the job queue timer elapsing (George, Figures 1-2 and 9, [0006]  [0038-47] [0078-82]) and further see (Hirano, e.g., [0128], [0141], 147-0149], “…monitoring the update in the schedule processing date/time that is made by the schedule management server…”).

As to Claims 6 and 16, the combination of Hirano, George and Mathrubutham disclose: wherein the data source is hosted at the second server (Mathrubutham, Figure 1A, [0027] whereas designations of "a" and "n" after reference numbers, e.g., 100a .  . . 110n, are used to indicate one or more elements such as client computers 100a … 100n  that may comprise any computing device known in the art, such as a server, etc. with [0035] whereas server computer 120 and/or other computers connected to server computer 120); and wherein processing the job further comprises updating the data source (Mathrubutham, [0006] whereas for example, a work request may provide data) and a description of what is to be done such as creating, deleting, or updating an entry in a data store).

As to Claims 7 and 17, the combination of Hirano, George and Mathrubutham disclose:  wherein processing the job comprises updating a secondary data source hosted at the second server (Mathrubutham, Figure 1A, [0006] whereas for example, a work request may provide data) and a description of what is to be done such as creating, deleting, or updating an entry in a data store, [0027] whereas designations of "a" and "n" after reference numbers, e.g., 100a .  . . 110n, are used to indicate one or more elements such as client computers 100a … 100n  that may comprise any computing device known in the art, such as a server, etc. with [0035] whereas server computer 120 and/or other computers connected to server computer 120) and further see (Hirano, e.g., [abstract], [0012-0013] (request update at second server).

As to Claims 8 and 18, the combination of Hirano, George and Mathrubutham disclose: wherein processing the job further comprises receiving a status indicator from the second server, the status indicator indicating a status of the update (George, [0060] whereas updateJobQueueWithJobStatus 536 in each job runner updates back the corresponding job queue entry with the execution status success/failure, completion time, agent, machine name, etc. This can be used by the requester of the job to check if the job completed or not) and further see (Hirano, e.g., [0128], [0141], 147-0149], “…monitoring the update in the schedule processing date/time that is made by the schedule management server…can be determined according to the priority among the servers that is set in the schedule function control area…the registration of the jobs can be managed by the single server in a system enabling the job information to be backed up by the plurality of servers…”).

As to Claims 9 and 19, the combination of Hirano, George and Mathrubutham disclose: wherein processing the job further comprises: responsive to receiving the status indicator, removing the job from the job queue (Mathrubutham, [0038] whereas after completing a work request, a business process 132 removes the work request from the appropriate transport structure 182 and performs other processing to clean up the transport structure 182) and further see (Hirano, e.g., [0125-0128], “…deletes the job information from the job queue information area after terminating the job…”).

As to Claims 10 and 20, the combination of Hirano, George and Mathrubutham disclose: wherein processing the job further comprises generating a log line in a job log at the job processing server (Mathrubutham, Figure 1A log 172, [0034] whereas log 172 provides information about work requests, e.g., a work request key, a work request ordering identifier, and a structure identifier, and the state of the work requests, e.g., whether a work request was in progress when a system, e.g., server computer 120 failure occurred) and (Hirano, e.g., [0052-0059], “… monitors the job queue registration request information area. Then, if the job execution request is written to the job queue registration request information area and if the job queue information area contains a null entry…”) .

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 04/12/2022 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Examiner Note:  The examiner suggests the applicant to contact the examiner and work together in order to move the case into better position.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to processing database updates which is detecting job initiation data at a data source and responsive to detecting the job initiation data and retrieving new job parameters from the data source based on the job initiation data.

a.	Blood et al. (US PGPUB 2012/0311377, hereafter Blood); “Replaying jobs at a secondary location of Service” disclose mapping of job input parameters from the primary location to the secondary location are used by the jobs when they are resubmitted to the secondary location.
Blood further teaches job updating [0031], job queue  and creates a records [0057].
Blood also teaches job ID, job type (tasks, parameter) [0048].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN A PHAM/
Primary Examiner, Art Unit 2163